Order entered December 8, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00927-CV

                 PROPHET EQUITY LP AND ROSS GATLIN, Appellants

                                                V.

                  TWIN CITY FIRE INSURANCE COMPANY, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-12313

                                            ORDER
       Before the Court is appellants’ December 4, 2017 unopposed motion for consideration of

supplemental in camera record. The motion recites that, in accordance with an agreed protective

order signed by the trial judge, certain documents filed in the trial court were redacted before

filing, and unredacted copies of those documents were given to the trial judge and the parties.

The motion further recites the copies given to the trial judge “no longer exist[].” Asserting those

unredacted copies are necessary for the disposition of the appeal, appellants move to have

binders containing unredacted copies of those documents accepted by the Court. The binders

have been delivered to the Clerk of the Court pending disposition of the motion for

consideration.
           We GRANT the motion to the extent we ORDER the parties to deliver, no later than

December 13, 2017, a copy of the unredacted documents to the trial court clerk for inclusion in a

supplemental clerk’s record that shall be filed under seal. See TEX. R. APP. P. 34.5(e). The

parties may deliver to the trial court clerk the binders given to the Clerk of the Court, but in no

event, shall the binders in the Clerk’s possession not be retrieved by December 15, 2017. We

further ORDER Dallas County District Clerk Felicia Pitre to file the supplemental clerk’s record

by December 26, 2017 and ORDER appellants to file their brief by January 26, 2018.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the

parties.

                                                     /s/    CRAIG STODDART
                                                            JUSTICE